OPINION ON MOTION FOR REHEARING,
In a motion for a rehearing counsel for the plaintiff present the questions of inadequacy, of homestead, and the rejection of Mr. Ayers’ testimony touching the statement of Mr. Watson, all of which have been carefully considered. It is now stated without denial that the defendants had npt taken and filed the deposition of the witness. Assuming this statement to be correct — the extensive record being confusing on that point — the second paragraph of the syllabus and the corresponding portion of the opinion are withdrawn. A rehearing is denied.